Citation Nr: 0733050	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to referral to the Director, Compensation and 
Pension Service, for consideration of an increased rating for 
the veteran's lumbar spine disability, (characterized as 
degenerative changes lumbar spine, with herniated nucleus 
pulposus, currently evaluated as 40 percent disabling and 
incomplete paralysis, sciatic nerve, currently evaluated as 
10 percent disabling) on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from May 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the veteran's claim for a 
disability evaluation greater than 10 percent for 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus (characterized as lumbar strain).  The 
veteran disagreed with this decision later that same month, 
in March 2003.  

In a May 2003 rating decision, the RO granted the veteran's 
claim for a disability evaluation greater than 10 percent for 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus, assigning a 20 percent disability rating 
effective December 9, 2002.  

The veteran perfected a timely appeal on her claim in July 
2003 and requested a Travel Board hearing, which was held at 
the RO before the undersigned Acting Veterans Law Judge in 
August 2004.  

In October 2005, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a May 2006 rating decision, the RO increased the rating to 
40 percent, effective December 9, 2002.  

Because the increased ratings assigned to the veteran's 
service-connected degenerative changes of the lumbar spine 
with herniated nucleus pulposus were not the maximum ratings 
available for this disability, this claim remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2007, the Board granted the veteran's claim for a 
disability evaluation greater than 40 percent for 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus.  In its decision, the Board observed that 
the veteran was entitled to a 40 percent evaluation for 
chronic orthopedic manifestations and to a 10 percent 
evaluation for chronic neurologic manifestations, combining 
to a 50 percent evaluation for her service-connected 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus.  See generally 38 C.F.R. §§ 4.25, 4.124a, 
Diagnostic Code 8520.  The Board also remanded the veteran's 
claim to the RO/AMC for consideration of whether referral for 
consideration of an extraschedular evaluation by the 
Director, Compensation and Pension Service, was warranted.  
See 38 C.F.R. § 3.321(b)(1).

In a May 2007 rating decision, the RO/AMC granted service 
connection for incomplete paralysis of the sciatic nerve as 
secondary to service-connected degenerative changes of the 
lumbar spine with herniated nucleus pulposus, assigning a 
10 percent rating effective March 30, 2006.  The RO noted 
that the veteran's combined disability evaluation was 
50 percent.  

In a June 2007 Supplemental Statement of the Case (SSOC) 
implementing the Board's April 2007 decision, the RO assigned 
a 50 percent rating to the veteran's service-connected 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus.  The RO also concluded in the SSOC that the 
veteran's claim would not be referred to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation because the evidence failed to show 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Id.

As will be explained below in greater detail, the Board finds 
that the criteria have been met for referral to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation of the veteran's service-connected 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/AMC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

The veteran's service-connected degenerative changes of the 
lumbar spine with herniated nucleus pulposus have resulted in 
marked interference with the veteran's employment; the 
veteran used over 250 hours of sick leave between January 
2003 and December 2005 due to her service-connected 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus; the medical evidence shows marked 
limitation in forward bending in the standing position with 
flare-ups of lower back pain present 4-5 days out of a 7-day 
week, severely limiting her ability to function.


CONCLUSION OF LAW

The criteria for referral to the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected degenerative changes of the 
lumbar spine with herniated nucleus pulposus are currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243, effective December 9, 2002, and 
her service-connected incomplete paralysis of the sciatic 
nerve, as secondary to service-connected degenerative changes 
of the lumbar spine with herniated nucleus pulposus, is 
evaluated as 10 percent disabling effective March 30, 2006, 
by analogy to 38 C.F.R. § 4.71, DC 5243-8520.  Her current 
combined disability evaluation for compensation is 
50 percent.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A rating in excess of the assigned schedular evaluation for 
the appellant's degenerative changes in the lumbar spine with 
herniated nucleus pulposus may be granted when it is 
demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  The Board is precluded from assigning 
an extraschedular evaluation in the first instance.  Id.  
Instead, the Board must refer any claim that meets the 
criteria for referral for consideration of an extraschedular 
evaluation to the Director, Compensation and Pension Service.

The Board finds that there is evidence of record in this case 
that the appellant's service-connected back disabilities have 
presented such an unusual or exceptional disability picture 
as to require referral to the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Id.  As noted in the Board's April 2007 remand, 
the veteran has contended in lay statements and Travel Board 
hearing testimony that she took over 100 hours of sick leave 
between January 2003 and August 2004 for her low back 
disabilities.  She also submitted a leave record showing that 
she took over 150 hours of sick leave between August 2004 and 
December 2005 due to her low back disabilities.  A review of 
the leave record submitted by the veteran shows that her low 
back pain affected her at least several times a week every 
week throughout this period, requiring her to take sick leave 
due to an exacerbation of low back pain.  Further, there is 
objective evidence that the veteran is severely functionally 
limited by her service-connected back disabilities.  In a 
February 2006 statement, S.D.V., M.D., stated that the 
veteran "experiences marked limitation in forward bending in 
the standing position with flare ups of the lower back pain.  
During these flare ups, she is unable to stand, sit, or walk 
without significant pain.  The pain is present 4-5 days out 
of the 7 day week.  This limits her ability to function 
severely." (Emphasis added.)

Given the veteran's consistent lay statements and her Travel 
Board hearing testimony regarding the impact of her service-
connected back disabilities on her employment, her leave 
records, and given the objective medical evidence showing 
that the veteran experiences severe functional limitation due 
to lower back pain on an almost daily basis limiting her 
ability to stand, sit, or walk without significant pain, the 
Board finds that the preponderance of the evidence shows that 
the veteran's service-connected back disabilities have 
interfered markedly with her employment and that referral of 
this case to the Director, Compensation and Pension Service, 
for consideration of the assignment of an extraschedular 
rating is warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Without deciding whether the notice and development 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 have been satisfied in the present case, it is the 
Board's conclusion that it is not precluded from adjudicating 
the appellant's claim.  The Board is taking action favorable 
to the appellant on the issue of entitlement to referral for 
consideration on an extraschedular basis and a decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of an increased rating for the veteran's 
lumbar spine disability, (characterized as degenerative 
changes lumbar spine, with herniated nucleus pulposus, 
currently evaluated as 40 percent disabling and incomplete 
paralysis, sciatic nerve, currently evaluated as 10 percent 
disabling) on an extraschedular basis is warranted.


REMAND

Having determined that the criteria have been met for 
consideration of an extraschedular evaluation for the 
veteran's service-connected degenerative changes of the 
lumbar spine with herniated nucleus pulposus, the Board 
directs the RO/AMC to refer this claim to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 3.321(b)(1).

Any duty to notify and assist the veteran in connection with 
this claim should be completed prior to adjudication of the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A and 38 C.F.R. § 3.159 is completed 
with regard to the claim for increased 
rating on an extraschedular basis.  

2.  After completion of the foregoing, 
refer the veteran's claim to the Director, 
Compensation and Pension Service, pursuant 
to the provisions of 38 C.F.R. 
§ 3.321(b)(1), for consideration of an 
extraschedular evaluation for the 
veteran's lumbar spine disability, 
(characterized as degenerative changes 
lumbar spine, with herniated nucleus 
pulposus, currently evaluated as 40 
percent disabling and incomplete 
paralysis, sciatic nerve, currently 
evaluated as 10 percent disabling).  The 
veteran's claims file should be provided 
for review.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


